Citation Nr: 1033284	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-19 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for arthritis of the thoracolumbar spine.  

2.  Entitlement to an initial disability rating in excess of 10 
percent for arthritis of the right shoulder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1979 to March 1988.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an October 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina, 
which, inter alia, granted the Veteran's service connection 
claims for arthritis of the right shoulder and for arthritis of 
the thoracolumbar spine, rated at 10 percent and 20 percent 
disabling, respectively.

In July 2010, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy of 
the transcript has been associated with the record.

In September 2009, the Veteran raised a claim for 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities 
(TDIU).  While some initial development was undertaken by 
the agency of original jurisdiction (AOJ), the matter of 
entitlement to a TDIU has not been adjudicated and is, 
thus, referred to the AOJ for appropriate action.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required.


REMAND

The Veteran originally claimed service connection for her spine 
and right shoulder disorders in May 2006.  These claims were 
ultimately granted in the rating decision of October 2007.  The 
Veteran was provided with relevant VA medical examinations in 
July, August, and September 2007, which provided an assessment of 
these conditions.  Unfortunately, although it will result in 
additional delay of final adjudication, the Board finds that a 
remand is necessary for further development of the Veteran's 
higher initial rating claims.

First, the Veteran has indicated that she has applied for Social 
Security Administration (SSA) benefits in relation to her 
currently service-connected disabilities, and was provided with 
an examination in June 2010.  See the July 2010 hearing 
transcript pgs. 12-13.  VA is required to obtain relevant records 
held by any federal department or agency that the claimant 
adequately identifies and authorizes the VA to obtain. 38 
U.S.C.A. § 5103A(c)(3) (West 2002).  Relevant records for the 
purpose of § 5103A are those records that relate to the injury 
for which the claimant is seeking benefits and have a reasonable 
possibility of helping to substantiate the Veteran's claim.  Golz 
v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (citation 
omitted).

Although disability determinations by the SSA are not controlling 
on the VA, they are pertinent to the adjudication of a claim for 
VA benefits and the VA has a duty to assist the Veteran in 
gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 
(1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  As records 
including an examination regarding SSA disability benefits for 
the Veteran's right shoulder and spine disorders would clearly be 
relevant to the Veteran's claim for an increased rating for these 
disorders, and complete federal SSA records are not on file, such 
records must be obtained prior to final adjudication of the 
Veteran's claims.  Therefore, the AOJ must make an attempt to 
obtain such records, if they are available.  

Second, the Board concludes that a new examination is necessary 
to assess the current level of the Veteran's disabilities.  
Pursuant to 38 U.S.C. § 5103A, VA's duty to assist includes 
"providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim."  This duty includes providing an 
examination that is adequate for rating purposes. See 38 C.F.R. § 
4.2 (2009).  The record is inadequate and the need for a 
contemporaneous examination occurs when the evidence indicates 
that the current rating may be incorrect.  See 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.327(a); Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) ("[W]here the appellant complained of increased 
hearing loss two years after his last audiology examination, VA 
should have scheduled the appellant for another examination");  
see also VAOPGCPREC 11-95 (1995).

The last VA medical examination to fully address the initial 
rating claims currently on appeal was conducted in September 
2007.  The Veteran's representative subsequently submitted a 
statement indicating that her orthopedic conditions had worsened.  
See the Veteran's representative's statement of September 2009.  
The Veteran also provided statements indicating that these 
conditions had worsened at the July 2010 Board hearing.  See the 
hearing transcript pgs.  2-3, 6, 8.  Furthermore, the Veteran has 
indicated that she had to resign from employment at least in part 
due to her service-connected spine and shoulder disorders, 
subsequent to her last VA medical examination.  See the hearing 
transcript pgs. 11-12; see also the Veteran's November 2009 
statement.  She also indicated experiencing tingling and numbness 
in her right arm.  See the hearing transcript pg. 5.  Finally, at 
her September 2007 VA medical examination for the spine, the 
Veteran indicated that she was not using any assistive devices; 
however, at her hearing she indicated that she has since been 
given a "TENS" unit for her back.  See the hearing transcript 
pg. 11.  Therefore, there is clearly evidence that both of the 
Veteran's service-connected conditions currently on appeal may 
have worsened since the last relevant VA medical examination.

With the evidence of a worsening of the Veteran's conditions, and 
in consideration of the fact that her last relevant examinations 
occurred about three years ago, a remand is also necessary for a 
new VA medical examination to assess the current levels of the 
Veteran's disabilities.

Accordingly, the case is REMANDED for the following action:

1.	Request from the SSA records associated 
with the Veteran's disability claim.  
Request copies of the disability 
determination and all medical records 
considered.  If these records are 
unavailable, do not exist, 
or further attempts to obtain them would 
be futile, a negative reply to this effect 
is required and must be associated with 
the claims file. 

	Obtain the records of any medical 
treatment by the VA of the Veteran from 
the most recent treatment center of 
record, dating from April 2009 to the 
present.  All attempts to secure these 
records, and any response received, must 
be documented in the claims file. If 
records are unavailable or simply do not 
exist, or further attempts to obtain them 
would be futile, a negative reply to this 
effect is required.

2.	After all relevant documents have been 
obtained, the Veteran should be afforded a 
current VA examination, by an appropriate 
specialist, to determine the nature, 
extent and severity of her service-
connected back and right shoulder 
disabilities.  The claims folder must be 
made available to the examiner in 
conjunction with the examination and 
reviewed by the examiner.  Any testing 
deemed necessary should be performed.

	The examination must address the 
following:

a.	The examination of the spine should 
include range of motion studies, 
expressed in degrees.  With regard to 
range of motion testing, the examiner 
should report at what point (in 
degrees) that pain is elicited as well 
as whether there is any other 
functional loss due to weakened 
movement, excess fatigability or 
incoordination.  

b.	The examiner should also specifically 
state if ankylosis and muscle spasm are 
present.  The examiner should report 
any specific information as to the 
frequency and duration of 
incapacitating episodes in the past 12 
months, and a description of all 
neurologic manifestations, to include, 
but not limited to, radiating pain into 
an extremity, and bowel or bladder 
impairment.

c.	The examiner should obtain also note 
the range of motion of the right 
shoulder in terms of degrees.  The 
examiner is also requested to note 
whether the Veteran's right shoulder 
exhibits weakened movement, excess 
fatigability, or incoordination upon 
repetitive use.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost.  The examiner should 
also express an opinion as to the 
degree to which pain could 
significantly limit functional ability 
during flare-ups or with repeated use. 

d.	The examiner should also note any 
separately ratable neurological 
disability and its effects (in addition 
to the currently rated orthopedic 
disability) as a manifestation of the 
service-connected right shoulder 
disability.

	The examiner should provide an opinion 
concerning the impact of the Veteran's 
service-connected disabilities on the 
Veteran's ability to work.  The examiner 
should attempt to distinguish the 
impairment related to her service-
connected disability, and any other 
nonservice-connected disabilities, 
including emphysema.  A complete rationale 
for any opinion expressed should be 
included in the examination report.

3.	Then review the Veteran's claims file and 
ensure that the foregoing development 
action has been conducted and completed in 
full, and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be 
undertaken prior to further adjudication.

4.	After completing the above development, 
the AOJ should readjudicate the issues of 
a higher initial rating for her service-
connected spine and right shoulder 
arthritis, considering any new evidence 
secured since the April 2009 supplemental 
statement of the case (SSOC), to include 
and extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1).  If the claims 
are not granted to the Veteran's 
satisfaction, send her and her 
representative a supplemental SOC (SSOC) 
and give them an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration.

No action is required of the Veteran until she is notified by the 
AOJ; however, the Veteran is advised that failure to report for 
any scheduled examination may result in denial of her claim.  
38 C.F.R. § 3.655.  The Veteran and her representative have the 
right to submit additional evidence and argument on the matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


